        Case 7:17-cr-00089-CS Document 910 Filed 12/05/19 Page 1 of 2




                    Sentencing adjourned to 1/23/20 at 10 am.




                                                    12/5/19

                                                    December 5, 2019

VIA ECF & EMAIL
Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York

           Re:   United States v. Steven D. Crea, et al.,
                 17-CR-89 (CS)

Dear Judge Seibel:

     We are writing to follow-up on our December 3, 2019 letter,
which requested a brief extension of time to file Crea’s
sentencing memorandum. Since the filing of that letter, we have
come to realize that the Department of Probation is scheduled to
produce the second disclosure of Crea’s Presentence Report (PSR)
on December 6, 2019.1 The date of this disclosure does not
provide defense counsel with sufficient opportunity to review
the PSR with Crea prior to filing our sentencing submission.

     Accordingly, we are respectfully requesting an adjournment
of sentencing in this matter until a date and time convenient
for the court in late January 2020 or thereafter.




1     To be clear, we are not suggesting that the Department of Probation has
not timely provided Crea with the PSR. The Department of Probation has been
diligent in providing counsel with the report. At the time counsel consented
to amending the disclosure dates, counsel failed to account for this Court’s
requirement that sentencing submissions be filed two weeks in advance of
sentencing.
       Case 7:17-cr-00089-CS Document 910 Filed 12/05/19 Page 2 of 2




     We have spoken with government counsel and they have no
objection to the instant request.

     We apologize for any confusion and/or inconvenience we may
have caused.

                                              Respectfully submitted,

                                              s/
                                              Joseph DiBenedetto

cc:   Government counsel
      (Via Email)




                                    2
